Exhibit 10.8

ALLIANCE ADVISORS, LLC

(An Affiliate of Hayden Communications, Inc.)

INVESTOR RELATIONS CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT is made this 1st day of December 2005, by and between
Health Benefits Direct Corporation (OTC BB: HBDC), a Delaware Corporation
(hereinafter referred to as the “Company” or “HBDC”), and Alliance Advisors, LLC
(hereinafter referred to as the “Consultant” or “AA”), an affiliate of Hayden
Communications, Inc. (“HC”).

EXPLANATORY STATEMENT

The Consultant has successfully demonstrated financial and public relations
consulting expertise, and possesses valuable knowledge, and experience in the
areas of business finance and corporate investor/public relations. The Company
believes that the Consultant’s knowledge, expertise and experience would benefit
the Company, and the Company desires to retain the Consultant to perform
consulting services in the areas described above for the Company.

NOW, THEREFORE, in consideration of their mutual agreements and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
affixation by the parties of their respective signatures and seals herein below,
the parties agree as follows:

I.

CONSULTING SERVICES

1.1.       AA agrees that for a period of twelve (12) months commencing December
1, 2005, the Consultant will reasonably be available during regular business
hours to advise, counsel and inform designated officers and employees of the
Company about the health benefits services industry. Additionally, AA shall
provide advice to HBDC about the financial marketplace, competitors, business
acquisitions and other aspects of or concerning the Company’s business about
which AA has knowledge or expertise.

1.2.       AA shall render services to the Company as an independent contractor,
and not as an employee. All services rendered by AA on behalf of the Company
shall be performed to the best of AA’s ability in concert with the overall
business plan of the Company and the goals and objectives of Corporate
Management and the Board of Directors.

II.

SCOPE OF SERVICES/PROGRAMS/ACTIVITIES

AA will develop, implement, and maintain an ongoing stock market support system
for HBDC with the general objective of expanding awareness in HBDC among
stockbrokers, analysts, micro-cap portfolio/fund managers, market makers, and
the appropriate financial & trade publicaions.

 

 

105 South Bedford Road

Suite 313

Mount Kisco, NY 10549

P (914) 244-0062

 

F (914) 244-4458

1

 


--------------------------------------------------------------------------------



 

 

1.

PROFESSIONAL INVESTMENT COMMUNITY AWARENESS

 

 

A.

Introductions to professionals at select firms, with a focus on members of the
Financial Community in various geographic regions, both in the United States,
Canada and Europe. The targeted group of professionals, which would be drawn
from our proprietary database of contacts will be a subset of the following:

 

1.

Over 15,000 Equity Brokers

 

 

2.

Over 800 Analysts (Buy and Sell Side - both generalists and industry
specialists)

 

3.

Over 6,500 Micro-Cap Portfolio/Hedge Fund Managers

 

 

4.

Over 120 Market Makers (both retail and wholesale)

 

 

5.

Financial, Trade and Industry Publications

 

 

B.

Introductions to new fund managers and analysts (buy and sell side) through the
utilization of both Big Dough and other on-line tools such as StreetWise, etc.

 

C.

Introductions to High Net-Worth accredited investors who build positions in
micro-cap companies and are familiar with other quality companies, which AA
currently and previously represented.

 

D.

Broker conference calls/presentations arranged by AA in select cities (and at
compatible times) with top management at HBDC. Cities we would schedule meetings
include New York, Boston, Dallas, Denver, Ft. Lauderdale, Houston, Atlanta,
Chicago, LA, Miami, Orange County, CA, San Diego, San Francisco, St. Louis,
D.C., and other select cities.

 

E.

All interested parties will be continually updated of Client’s progress via
phone conversations and through our fax/e-mail list for news releases.

 

F.

AA will screen all investment firms for upcoming financial conferences, which
would be appropriate for HBDC. AA will work through the proper channels with the
goal of receiving invitations for management to present at those conferences,
which are relevant.

 

2.

SHAREHOLDER COMMUNICATIONS

 

A.

Handle investor requests for timely information via the telephone and e-mail. AA
will have a knowledgeable associate available during market hours to field and
respond to all investor inquiries in a timely manner. This is a time intensive
service that allows management to focus on executing its business plan.

B.

AA will provide same day fulfillment for all investor package requests.

 

C.

Quarterly Conference Calls to accompany the earnings release. AA will assist
with scripting these calls and monitoring the continuity to ensure a smooth
rollout for investors. Quarterly Interim-Reports including a “CEO Letter” are an
additional option to communicate with shareholders on a consistent basis.

 

3.

MEDIA RELATIONS

 

 

A.

Our Media Department will develop a focus list of industry, trade and financial
publications and contact appropriate editors, review and manage editorial
calendars for relevant upcoming articles.

 

 

105 South Bedford Road

Suite 313

Mount Kisco, NY 10549

P (914) 244-0062

 

F (914) 244-4458

2

 


--------------------------------------------------------------------------------



 

 

B.

Financial Newsletter campaign. AA will work with our many financial newsletter
editors and publishers for a “Buy Recommendation” for HBDC. The newsletters we
contact have a paid subscription base of investors who focus solely on micro cap
stocks and do not solicit compensation for coverage. A “Buy Recommendation” can
produce a great deal of new investor interest and lends third party support and
opinion. AA has been able to achieve “Buy Recommendations” for former and
current clients in: The Kon-Lin letter, The Conservative Speculator, Dick Davis
Digest, George Southerland’s Special Investment Situations, The Patient
Inve$tor, and Equities Special Situations. Other publications we have worked
with and will introduce HBDC to include: The Red Chip Review, Investor’s Digest,
The Quiet Investor, Acker Letter, High-Growth Newsletter, Bullish Investor,
Low-Priced Stocks, and the Micro-Stock Digest.

 

4.

THE FINANCIAL PRESS

 

A.

AA will assist senior management to draft and complete press releases on all
material events as deemed by the Company. Management and corporate counsel will
approve all releases before they are sent to the wire.

B.

AA will disseminate news releases through a Broadcast Fax and/or electronic mail
(e-mail) to our established database of financial professionals including:
special situation analysts, brokers, fund managers, individual investors, money
managers, and current or prospective individual shareholders who are already
invested or have expressed an interest in HBDC.

 

III.

AGENDA (Initial 180 days)

 

 

A.

Establish a time line of expected corporate events.

 

 

B.

Generate a two-page Corporate Profile, which clearly articulates HBDC’s current
business and financial position, as well as its strategy for future growth.

 

C.

Assist HBDC in updating its investor package and investor information via the
company’s corporate Web site. Assist with Shareholders’ letter and quarterly
update.

 

D.

Assist management in updating its PowerPoint presentation to utilize during
corporate presentations.

 

E.

Target select brokers and micro-cap fund managers, which follow growth companies
that have a similar profile to HBDC.

 

F.

Expand the number of market makers, which utilize retail support.

 

 

G.

Plan in house broker meetings/conference calls in select cities. Follow up with
phone calls to gauge management’s effectiveness in articulating the story. Give
feedback and make appropriate changes to properly position the company and
growth opportunity.

 

H.

Target newsletter editors and publishers for a “Buy Recommendation”. Focus on
Trade, Financial and Industry Publications for appropriate stories on HBDC’s
services, attributes and value proposition to the marketplace.

 

 

105 South Bedford Road

Suite 313

Mount Kisco, NY 10549

P (914) 244-0062

 

F (914) 244-4458

3

 


--------------------------------------------------------------------------------



 

 

I.

Target “Buy” and “Sell” side analysts for a “Buy Recommendation”.

 

J.

Maintain and update the database to ensure that all press releases are faxed
and/or e-mailed to all interested professionals.

K.

Manage all investor calls in a timely manner to facilitate the timely
distribution of corporate information. Focus on educating professional
shareholders, with the premise that an informed investor will become a
longer-term investor.

L.

Contact Brokerage Firms who hold conferences for the purpose of receiving an
invitation for management to present.

M.

Provide progress reports to senior management when appropriate. Evaluate
achievements after the first 180 days and develop a new agenda.

 

Many of the above items will occur simultaneously. Certain items will have
chronological priority over others, however for the most part agenda items will
progress in unison throughout the initial 180-day period. As HBDC grows and
evolves, we will recommend changes to the Agenda that compliment the growth. As
the company continues to execute its strategic plan by signing new installation
contracts and completing strategic acquisition, which will compliment its
growth, we will target an expanded universe of brokers, analysts and
portfolio/fund managers.

At each stage of growth, the appropriate approach to the market will be
incorporated into the agenda for optimal results. A new formal Agenda will be
created after the 180-day period, or earlier if necessary.

Assuming that HBDC's efforts are leading ultimately to success and greater
profitability, the end results of this financial communication and awareness
campaign should be:

*

An increase in the number of financial professionals (including brokers,
institutions and analysts) and Individual investors well educated and
knowledgeable about HBDC: including senior management, the company’s services,
as well as its current financial condition and growth opportunities.

*

An increase in the number of articles printed in both trade and financial
publications.

 

*

And increase in the liquidity of the common stock.

 

*

An increase in HBDC’s market capitalization coupled with a broader, more diverse
shareholder base.

*

Easier access to the capital markets, if additional capital is required.

 

 

IV.

TERM

This agreement shall remain in effect for a period commencing on the signature
date and terminating twelve months from signing date. At the six-month
anniversary either party will have the option to terminate the agreement on 30
days notice. In the event that AA commits any material breach or violation of
the provisions of this Agreement, then, the Client has the right to terminate
this agreement any time during the contractual period and/or any extension
periods after the initial contractual period.

 

 

105 South Bedford Road

Suite 313

Mount Kisco, NY 10549

P (914) 244-0062

 

F (914) 244-4458

4

 


--------------------------------------------------------------------------------



 

 

V.

COMPENSATION

Regarding compensation, it is our intention to propose parameters that are
mutually acceptable to both HBDC and AA in order to accomplish our collective
mission. Based on a commitment of resources necessary to perform successfully on
behalf of HBDC for a period of twelve (12) months, Alliance Advisors, LLC
proposes the following compensation terms:

Cash and Equity

A.

Monthly consulting and services fee of $8,300 payable upon execution of this
Agreement and at the first of each month during the term of this Agreement.

B.

Common Stock: One Hundred Thousand (100,000) common shares shall be delivered
during the first thirty days of this Agreement. AA acknowledges that the New
Shares have not been and will not be registered under the federal Securities Act
of 1933, as amended (the “Securities Act”), or the securities laws of any state
of the United States or any other jurisdiction, and that the New Shares will
constitute “restricted securities” as defined in Rule 144 under the Securities
Act (which Rule 144 permits sales after a 1-year restrictive term). The New
Shares are for AA’s own account for investment and not for the interest of any
other person and, except for subsequent sales as permitted under Rule 144 or
other exceptions from registration; AA is not purchasing the New Shares for
resale to others or with a view to or for sale in connection with any
distribution thereof. AA is an “Accredited Investor” (as that term is defined in
Rule 501 of Regulation D promulgated under the Securities Act). AA will not
resell or otherwise dispose of the New Shares or any interest therein at any
time unless (i) an exemption from registration is available and, if FDWY
requests, FDWY receives an opinion of counsel reasonably satisfactory to it that
such exemption is available, or (ii) such securities are subsequently registered
under the Securities Act and appropriate state securities laws. AA shall have
piggyback registration rights in the event a registration statement is filed
during the engagement period.

 

Expenses:              Only expenses that would ordinarily be incurred by the
Client will be billed back on a monthly basis. Applicable reimbursements would
include: postage for investor packages or research reports (if our office
provides fulfillment), fees for news wire services (if our office disseminates
news releases), and fees for fax-broadcasting news releases. The Client shall
provide AA all investor and broker due-diligence packages. Any packages
requiring additional photocopying/printing will be billed back to the Client at
cost (with no mark-up). Any extraordinary items, such as broker lunch
presentations, air travel, hotel, ground transportation or media campaigns, etc.
shall be paid by the Client, only with Client authorization prior to incurring
any expenses. Any expenses over $500 within a calendar month shall be subject to
pre-approval by the Company.

 

 

105 South Bedford Road

Suite 313

Mount Kisco, NY 10549

P (914) 244-0062

 

F (914) 244-4458

5

 


--------------------------------------------------------------------------------



 

 

VI.        Prior Restriction. AA represents and covenants to the Company that AA
is not subject to, or bound by, any agreement which sets forth or contains a
restrictive covenant, the existence or enforcement of which would in any way
restrict or hinder AA from performing the services on behalf of the Company that
AA is herein agreeing to perform.

VII.       Assignment. This Agreement is personal to AA and may not be assigned
in any way by AA without the prior written consent of the Company. Subject to
the foregoing, the rights and obligations under this Agreement shall inure to
the benefit of, and shall be binding upon, the heirs, legatees, successors and
permitted assigns of AA and upon the successors and assigns of the Company.

VIII.     Confidentiality. Except as required by law or court order, AA will
keep confidential any trade secrets or confidential proprietary information of
the Company which are now known to AA or which hereinafter may become known to
AA and AA shall not at any time directly or indirectly disclose or permit to be
disclosed any such information to any person, firm, or corporation or other
entity, or use the same in any way other than in connection with the business of
the Company. For purposes of this Agreement, “trade secrets or confidential
proprietary information” means information unique to the Company, which has a
business purpose and is not known or generally available to the public.

IX.

Default.

9.1.          Except for a claim or controversy arising under Section 6 of this
Agreement, any claim or controversy arising under any of the provisions of this
Agreement shall, at the election of either party hereto, be determined by
arbitration in New York in accordance with the rules of the American Arbitration
Association. The decision of the Arbitrator shall be binding and conclusive upon
the parties. Each party shall pay its own costs and expenses in any such
arbitration and the costs of filing for the arbitration, and the fees of the
arbitrator shall be shared equally by the parties.

9.2.          In the event the AA commits any material violation of the
provisions of this Agreement, as determined by the Company in good faith, the
Company may, by injunctive action, compel AA to comply with, or restrain AA from
violating, such provision, and, in addition, and not in the alternative, the
Company shall be entitled to declare AA in default hereunder and to terminate
this Agreement and any further payments hereunder.

9.3.          Since AA must at all times rely upon the accuracy and completeness
of information supplied to it by the Company’s officers, directors, agents, and
employees, the Company agrees to indemnify, hold harmless, and defend AA, its
officers, agents, and employees at the Company’s expense, in any proceeding or
suit which may arise out of and/or due to any inaccuracy or incompleteness of
such material supplied by the Company to AA.

X.          Severability and Reformation. If any provision of this Agreement is
held to be illegal, invalid, or unenforceable under present or future law, such
provision shall be fully severable, and this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable

 

105 South Bedford Road

Suite 313

Mount Kisco, NY 10549

P (914) 244-0062

 

F (914) 244-4458

6

 


--------------------------------------------------------------------------------



 

provision were never a part hereof, and the remaining provisions shall remain in
full force and shall not be affected by the illegal, invalid, or unenforceable
provision, or by its severance.

XI.        Notices. Any notices required by this Agreement shall (i) be made in
writing by hand delivery, by certified mail, return receipt requested, with
adequate postage prepaid, or by overnight courier delivery service for the next
day delivery (ii) be deemed given when so delivered, two days after mailing, or
the day following delivery to the overnight courier delivery service, and (iii)
in the case of the Company, be mailed to its principal office at 2900 Gateway
Drive, Pompano Beach, FL 33069 or in the case of AA, be mailed to 105 South
Bedford Road, Suite 313, Mount Kisco, NY 10549.

XII.

Miscellaneous.

12.1.        This Agreement may not be amended, except by a written instrument
signed and delivered by the parties hereto.

12.2.        This Agreement constitutes the entire understanding between the
parties hereto with respect to the subject matter hereof, and all other
agreements relating to the subject matter hereof are hereby superseded.

12.3.        This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties have executed, under seal this Consulting
Agreement as of the day and year first above written.

AGREED:

 

 

 

 

 

By:

/s/

 

By:

/s/

 

Alan Sheinwald, Principal

 

 

Scott Frohman, CEO

 

Alliance Advisors, LLC

 

 

Health Benefits Direct Corporation

 

 

 

 

 

 

By:

/s/

 

 

 

Matthew Hayden, Principal

 

 

 

Alliance Advisors, LLC

 

 

 

 

 

 

 

 

Date:

December 1, 2005

 

Date:

December 1, 2005

 

 

 

105 South Bedford Road

Suite 313

Mount Kisco, NY 10549

P (914) 244-0062

 

F (914) 244-4458

7

 

 

 